STORY, Circuit Justice.
My judgment is, that the opinion of the district -judge was perfectly correct, as it was laid down to the jury at the trial. The question is, whether this oil was the product of “foreign fishing,” within the true intent and meaning of the revenue laws of the United States. Whether foreign or not, depends upon the character of the vessel, and the voyage at the time when the whales were caught, and the oil manufactured; and not upon any subsequent events. Now, it is not disputed, that the Helvetius was an American vessel, duly licensed and employed in the whale fisheries under the authority of our laws; and that the oil was manufactured from whales caught by her crew during her whaling voyage. If so, it was clearly in the sense of our laws, not'the product of “foreign fishing,” for that means fishing in or by foreign vessels under foreign flags; but strictly domestic fishing, or American fishing. If this oil had been brought into our ports by the Helvetius, there eouid be no doubt, that it would not be liable to duties, as the product of “foreign fishing.” It can make no difference in its original character, that it has come into port in another vessel. The question is not, by whom it is owned, or by whom imported; but whether manufactured by persons in a foreign service, or by persons in the American service. It takes its character from its origin. “Noscitúr ah origine.” The judgment must, therefore, be affirmed.